Name: COMMISSION REGULATION (EC) No 2461/95 of 20 October 1995 on the free supply to Georgia, Armenia and Azerbaijan of intervention wheat
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 No L 253/ 10 EN Official Journal of the European Communities 21 . 10 . 95 COMMISSION REGULATION (EC) No 2461/95 of 20 October 1995 on the free supply to Georgia, Armenia and Azerbaijan of intervention wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan, Tajikistan ('), and in particular Article 4 thereof, Whereas, Commission Regulation (EC) No 2009/95 (2), established the detailed rules applicable to the free supply of agricultural products held in intervention stocks to Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan foreseen by Regulation (EC) No 1975/95 ; whereas, taking account of budgetary resources and the proper manage ­ ment of intervention stocks, a tendering procedure should be organized for the supply of 60 000 tonnes of wheat held by the Danish intervention agency to Georgia, Armenia and Azerbaijan ; Whereas, in view of the present difficulties in these repu ­ blics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in one lot ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05 or 10/08), Rue de la Loi/Wetstraat 130 , B-1049 Bruxelles/Brussel . The closing date for the lodgement of tenders shall be 30 October 1995 at 5 p.m. (Brussels time). In the case of non-acceptance of offers on 30 October, a second closing date for the lodgement of offers shall be 9 November 1995 at 12 noon (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by 10 days . 2 . The offer shall relate to the total of the quantities of the lot referred to in Annex I. Tenderers, where appropriate , shall take account of the unloading and transit prices referred to in Annex VI. 3 . The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne . 4 . The security referred to in Article 8 (2) of Regulation (EC) No 2009/95 is fixed at ECU 200 per tonne . Article 3 The take-over certificate referred to in the second indent of Article 10 ( 1 ) (a) of Regulation (EC) No 2009/95 shall be established at the places and by the authorities referred to in Annex III , on the basis of the model in Annex V, and where applicable, Annex V (a). Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2009/95, the intervention agency shall, upon completion of that operation , deliver a certificate, certi ­ fying the total removal of the quantities for each destina ­ tion , on the basis of the model in Annex IV. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 60 000 tonnes (net) of wheat as indicated in Annex I, in accordance with the provisions of Regula ­ tion (EC) No 2009/95, and in particular Article 2 ( 1 ) (a) thereof. The invitation to tender relates to one lot. 2. The supply costs shall include the take-over at the stores indicated in Annex II and transport by the appro ­ priate means to the places of destination and within the time limits indicated in Annex I (one ship per delivery date). (') OJ No L 191 , 12. 8 . 1995, p. 2. (2) OJ No L 196, 19. 8 . 1995, p. 4. 21 . 10 . 95 EN Official Journal of the European Communities No L 253/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1995. For the Commission Franz FISCHLER Member of the Commission No L 253/ 12 EN Official Journal of the European Communities 21 . 10 . 95 ANNEX I Lot  15 000 tonnes of intervention wheat destined for Azerbaijan . Delivery stage : Beiuk-Kesik via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 5 December 1995 .  1 5 000 tonnes of intervention wheat destined for Armenia. Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 5 December 1995 .  30 000 tonnes of intervention wheat destined for Georgia . Delivery stage : Poti or Batumi (Goods unloaded). Final delivery dates at the port :  5 000 tonnes by 5 December 1995 (to be loaded on the same ship as Armenia),  5 000 tonnes by 5 December 1995 (to be loaded on the same ship as Azerbaijan),  20 000 tonnes by 11 December 1995 . No quantities may be stored in the ports of Poti or Batumi ; the wheat must be unloaded immediately on to the means of transport. The arrival dates of the ships should be as close as possible to the abovementioned final arrival dates . The choice of the port of Poti or Batumi shall be managed by the Commission in accordance with the availability of quays. 21 . 10 . 95 EN Official Journal of the European Communities No L 253/13 ANNEX II (tonnes) Places of storage Quantity Pakhus Juelsmindevej 18 DK-5463 Hamdrup 1 000,340 FAF, Uruphallen BrabÃ ¦k 7 DK-5550 Langeskov 3 883,700 Ãrsted MÃ ¸lle, Planlager 2 Bogensevej 149 DK-5620 Glamsbjerg 1 013,020 Carlsen Byggemarked Hjelmagervej 6 DK-8541 SkÃ ¸dstrup 6 807,740 TÃ ¸rresiloer OvergÃ ¥rdsvej 28 DK-8970 Havndal 505,140 DLG, N.C. Just, Hal 2 KlarupgÃ ¥rd, Egensevej 155 DK-9270 Klarup 1 310,300 DLG, Kielstrup, Hus 1 Ãrtoftevej 13-15 DK-9300 SÃ ¦by 1 976,860 GL. Wiffertsholm Gods Mal 1 , Wifferstsholmvej 19 DK-9560 Hadsund 82,280 GL. Wiffertsholm Gods Mal 2, Wifferstsholmvej 19 DK-9560 Hadsund 3 420,620 VasebÃ ¦kgÃ ¥rd VasebÃ ¦kvej 30 DK-4600 KÃ ¸ge 2 699,360 DLG, SydsjÃ ¦lland/MÃ ¸n GammelsÃ ¸vej 14 DK-4760 Vordingborg 4 419,400 DLG, Lageret Storegade 4 DK-4780 Stege 1 004,210 DLG, SydsjÃ ¦lland/MÃ ¸n HÃ ¥rbollevej 3 DK-4792 Askeby 2 502,680 OrupgÃ ¥rd Gods Egeparken DK-4800 NykÃ ¸bing F 3 869,850 Lollands Korn, Lager 2 Strandpromenaden DK-4900 Nakskov 4 000,000 DLG, HÃ ¸jsiloen Havnen DK-4990 SakskÃ ¸bing 1 504,500 No L 253/ 14 EN Official Journal of the European Communities 21 . 10 . 95 (tonnes) Places of storage Quantity DLG, SiloanlÃ ¦gget Vestervej 6 DK-4700 NÃ ¦stved 268,960 DLG, Plansilo Syd GammelsÃ ¸vej 14 DK-4760 Vordingborg 1 841,340 DLG, Lageret Storegade 4 DK-4780 Stege 1 190,660 OrupgÃ ¥rd Gods Egeparken DK-4800 NykÃ ¸bing F 6 629,010 HolgershÃ ¥b v/Otto Hansen Nr. Vedbyvej 12 DK-4840 NÃ ¸rre Alslev 570,830 A. Nielsen &amp; Co. A/S Boderup, Nye Lade DK-4863 Eskilstrup 5 499,240 Halsted Kloster Gods Lade 1992 DK-4900 Nakskov 3 999,960 The characteristics of the lot shall be supplied to the tenderers by the intervention agency. Address of the intervention agency : DENMARK Landbrugsministeriet EF-Direktoratet, Nyropsgade 26, DK-1780 Copenhague V ; Tel . : (45 33) 92 70 00 ; Fax : (45-33) 92 69 48 . 21 . 10 . 95 PEN Official Journal of the European Communities No L 253/15 ANNEX III (a) Place of take-over in Azerbaijan : 1 . Beiuk Kesik  goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi . The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons . 2 . Authority entitled to deliver the take-over certificate : Gossudarstvenaya Companija Chleboproductov, 370033, Baku, Ul . Usif Zaade No 13, Mr F. R. Mamedov  President, Tel . : (7-8922) 66 74 51 /66 38 20. (b) Place of take-over in Armenia : 1 . Airum  goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons . 2 . Authority entitled to deliver the take-over certificate : Ministry of Agriculture and Food, 375010 Yerevan, Dom Pravitelstva, Ploschad Respubliki 1 . (c) Place of take-over in Georgia 1 . Port of Poti or Batumi  goods unloaded . 2 . Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov, Ul . Didi Cheivani No 6, Tbilisi, Mr Anzar Burdjanadze ; Tel . : (7-8832) 99 86 98 ; Fax : (78832) 99 67 40 . No L 253/ 16 EN Official Journal of the European Communities 21 . 10 . 95 ANNEX IV Certificate of removal of products from intervention stocks Intervention Agency : Tender Regulation : (EC) No Tender : Product : Lot No : Identification No Name of store Quantities removed Effective date of last physical removal Date , stamp and signature of the intervention agency 21 . 10 . 95 EN Official Journal of the European Communities No L 253/ 17 ANNEX V Regulation (EC) No 2461 /95 Take-over certificate I , the undersigned, (name/fiist name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : No of sacks (flour) : Not applicable of cartons (butter/meat)(') : Place and date of take-over : Rail wagon numbers/name of boat/heavy goods vehicle registration number (') : Number of seals on arrival : Name and address of transport company : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of beneficiary (') Delete as appropnate. No L 253/ 18 EN Official Journal of the European Communities 21 . 10 . 95 ANNEX V (a) Regulation (EC) No 2461 /95 Train No Take-over certificate on the arrival of the rail-wagons in the countries of destination I , the undersigned (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over : Type of product : Place and date of takeover : Wagon numbers Seal numbers Quantity (net weight) Number of packets Date frontier crossed Quantities (') Signature and remarks 1 l I I I 2 I I I l 3 I I I 4 .....I 5 \ I I i i 6 I \ I I i I 7 \ I I I 8 I I I I I 9 \ I I I I 10 (') To be completed only for the wagons which have been the subject of a check, inserting the weight found . Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Representative of monitoring agency Name, signature and stamp Name, signature and stamp of the beneficiary 21 . 10 . 95 EN Official Journal of the European Communities No L 253/19 ANNEX VI Transit prices on Georgian territory ARMENIA Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Grain  grab  vacuvator $4 $ 5,5 Poti Batumi $ 120$ 15 $ 17 General cargo in covered wagons $6 $ 15 $ 17 $ 120 Thermos wagons $7 $ 31 $35 $ 120 AZERBAIJAN Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Grain  grab  vacuvator $4 $ 5,5 Poti Batumi $ 120$ 15,1 $ 16,5 General cargo in covered wagons $6 $ 15,1 $ 16,5 $ 120 Thermos wagons $7 $ 30,8 $33,8 $ 120 GEORGIA Products Grain  grab Grain  vacuvator General cargo incovered wagons Discharging cost per tonne $3 $3,5 $5